DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 1/14/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant introduces amendments to claims 1, 6, 8-9, 17, 22, and introduces new claims 23-24.  All amendments have been fully considered.
Regarding amendments to independent claims 1, 17, and 22, Examiner has reconsidered the claims with respect to the new subject matter. Examiner has provided below a detailed explanation as to how the features of the claim are currently being interpreted and how the teachings of the primary reference read on those feature.  Examiner also provides some brief suggestions as to how Applicant might opt to amend the claim language and potentially overcome the current reference.
Examiner has also considered the new claims 23-24 and has found that the teaching of the primary reference can also be applied to these claims.  A mapping of these features is provided below with explanation as to how the reference reads on the subject matter.

Response to Arguments
Applicant provides arguments with respect to claims 1, 6 and 7.  All arguments have been fully considered.
Regarding claim 1, Applicant argues that the added subject matter is not found in the primary reference.  Examiner responds: Examiner has considered the new subject matter 
Regarding claims 6 and 7, Applicant argues that the primary reference discloses that the communication is already established when the authentication and the subsequent parameter is sent from the server.  Examiner responds: While Applicant is correct, the reference states that the commutation is established, it does not mean that a channel has been established.  Applicant is not claiming a simple establishment of communication, which would require only a single bit or electrical impulse to amount to make the connection.  Applicant claims that a channel is being established, which requires the terminal and the server to at least exchange IDs and parameter information.  Therefore, the reference can be interpreted, even under 35 U.S.C. 102, as teaching the establishment of a communications channel to include a range of steps including the functions recited in Baum para. 0058.  
Examiner suspects that Applicant recites a couple terms, which are interpreted more broadly than Applicant would prefer.  For example, the establishing of the channel can be reasonably interpreted to include a series of steps to include the exchanging of the device ID, a signed device ID, keys, and even when the server responds with a success message.  These can all be interpreted as comprising the “establishment” of the communications channel between the terminal and the server.  Examiner suggests Applicant more particularly specify the boundaries of the channel establishment process in order to overcome the present reference.
Secondly, Examiner notes that the term parameter can be interpreted reasonably broadly to include a wide array of information being communicated by the server to the first terminal as long as it relates to the nature of the communications channel.  In this case, the reference sends a success message, which is interpreted as communicating to the first terminal that the channel may continue since the security is verified though a successful authentication process. Upon review of the specification, Examiner finds support for other specific types of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10-11, 17, 22-24 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baum (U.S. Pat. App. Pub. 2015/0222621 A1).
Regarding claim 1, Baum discloses: a system, comprising: a first terminal, having an associated terminal ID (the UDID is a globally unique device identifier for the connectivity device 100. Baum para. 0031. The secure non-transitory storage 104 stores the token 110, which includes the connectivity device’s UDID. Baum para. 0041.); a server; wherein: at least one of the first terminal and the server establishes a channel between the first terminal and the server based at least in part on the terminal ID, the channel corresponding to a communication channel that is to be used by the first terminal and the server to communicate data (the connectivity device 100 opens a secure connection between the server using the public product certificate. Baum para. 0057. The certificate is generated including associating the UDID for the connectivity device. Baum para. 0056.); the terminal ID is used to authenticate the first terminal in connection with the channel being established between the first terminal and the server (the server uses the product’s certificate to authenticate the product’s identity and the product authenticates the server by validating the server’s certificate received by the product. Baum para. 0057.); and the channel between the first terminal and the server is established using parameter information that is provided to the first terminal in response to the first terminal being authenticated (in establishing the communication channel between the server and the device, the server sends an activation success message to the device after the authentication process. Baum para. 0058.).
Regarding claim 2, Baum discloses the limitations of claim 1, wherein the terminal ID is preset and stored in a secure zone of the first terminal (Secure non-transitory storage 104 separate from the microcontroller enabled with restricted access. Baum para. 0027. The secure non-transitory storage 104 stores the token 110, which includes the connectivity device’s UDID. Baum para. 0041.).  
Regarding claim 3, Baum discloses the limitations of claim 1, wherein the terminal ID is unique at least with respect to an Internet of Things system to which the first terminal and the server belong (the UDID is a globally unique device identifier for the connectivity device 100. Baum para. 0031.).
Regarding claim 5, Baum discloses the limitations of claim 1, wherein the terminal ID is unique at least with respect to the system, the terminal ID being allocated based at least in part on one or more ID generating rules (the server generates the UDID according to RFC4122, using the random numbers method. Baum para. 0031.).
Regarding claim 6, Baum discloses the limitations of claim 1, wherein an authentication code provided by the first terminal is used in connection with authenticating the first terminal (the server uses the product’s certificate to authenticate the product’s identity and the product authenticates the server by validating the server’s certificate received by the product. Baum para. 0057.), and in response to the first terminal being authenticated, the parameter information is provided to the first terminal, the parameter information being used in connection with establishing the channel (if the UDID is successfully authenticated, the server updates its token corresponding to the UDID and adds the primary notification channel information and then sends to the SUCCESS parameter to the products connectivity device. Baum para. 0058.).  
Regarding claim 7, Baum discloses the limitations of claim 6, further comprising a management server, the management server being configured to perform at least part of authentication of the first terminal (the UDID is authenticated by the server. Baum para. 0058.), and to provide the parameter information to the first terminal in response to successful authentication of the first terminal (if the UDID is successfully authenticated, the server updates its token corresponding to the UDID and adds the primary notification channel information and then sends to the SUCCESS parameter to the products connectivity device. Baum para. 0058.).
Regarding claim 10, Baum discloses the limitations of claim 1, wherein the first terminal is configured to determine whether an event occurred, and to communicate an event message to the server in response to determining that the event occurred (upon authentication, the server sends a SUCCESS message to the device, which returns an acknowledgment to the server. Baum para. 0058. The device is configured to determine that the success “event” has occurred by receipt of the server’s SUCCESS message and then respond with a message when this happens. Baum para. 0058.).  
Regarding claim 11, Baum discloses the limitations of claim 10, wherein the event message is indicative that the event occurred (the device is configured to determine that the success “event” has occurred by receipt of the server’s SUCCESS message and then respond with a message when this happens. Baum para. 0058.).
Regarding claim 17, Baum discloses: a method, comprising: performing, by one or more processors, an authentication of a terminal based at least in part on a terminal ID associated with the terminal, the authentication of the terminal being performed in connection with a channel being established between a first terminal and a server (the server uses the product’s certificate to authenticate the product’s identity and the product authenticates the server by validating the server’s certificate received by the product. Baum para. 0057. The connectivity device 100 opens a secure connection between the server using the public product certificate. Baum para. 0057. The certificate is generated including associating the UDID for the connectivity device. Baum para. 0056.); and establishing, by one or more processors, the channel between the terminal and the server based at least in part on the terminal ID associated with the terminal, the channel corresponding to a communication channel that is to be used by the terminal and the server to communicate data (the UDID is a globally unique device identifier for the connectivity device 100. Baum para. 0031. The secure non-transitory storage 104 stores the token 110, which includes the connectivity device’s UDID. Baum para. 0041. The connectivity device 100 opens a secure connection between the server using the public product certificate. Baum para. 0057. The certificate is generated including associating the UDID for the connectivity device. Baum para. 0056.); wherein the channel between the first terminal and the server is established using parameter information that is provided to the first terminal in response to the first terminal being authenticated (in establishing the communication channel between the server and the device, the server sends an activation success message to the device after the authentication process. Baum para. 0058.).  
Regarding claim 22, Baum discloses: a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: performing, by one or more processors, an authentication of a terminal based at least in part on a terminal ID associated with the terminal, the authentication of the terminal being performed in connection with a channel being established between a first terminal and a server (the server uses the product’s certificate to authenticate the product’s identity and the product authenticates the server by validating the server’s certificate received by the product. Baum para. 0057. The connectivity device 100 opens a secure connection between the server using the public product certificate. Baum para. 0057. The certificate is generated including associating the UDID for the connectivity device. Baum para. 0056.); and establishing, by one or more processors, the channel between the terminal and the server based at least in part on the terminal ID associated with the terminal, the channel corresponding s to a communication channel that is to be used by the terminal and the server to communicate data (the UDID is a globally unique device identifier for the connectivity device 100. Baum para. 0031. The secure non-transitory storage 104 stores the token 110, which includes the connectivity device’s UDID. Baum para. 0041. The connectivity device 100 opens a secure connection between the server using the public product certificate. Baum para. 0057. The certificate is generated including associating the UDID for the connectivity device. Baum para. 0056.); wherein the channel between the first terminal and the server is established using parameter information that is provided to the first terminal in response to the first terminal being authenticated (in establishing the communication channel between the server and the device, the server sends an activation success message to the device after the authentication process. Baum para. 0058.).  
Regarding claim 23, Baum discloses the limitations of claim 1, wherein: in response to the terminal determining that an event occurred, the terminal communicates an event message to the server (confirming the event of communication between the device and server, the device sends an activate message to the server. Baum para. 0058.); the event message comprises an indication of the event (the activate message from the device indicates that a user-initiated trigger event has occurred. Baum paras. 0057-0058.); the server determines one or more operations to be performed in response to the event (in response to the activate message from the device, the server authenticates the device ID using the device’s public key. Baum para. 0058.); a determination of the one or more operations is based at least in part on the indication of the event and a device profile that corresponds to the terminal and that comprises a mapping of events to actions (the action of authentication, which is based on the verification of the device ID and the public key allows the server to determine whether the device is authenticated and based upon this, the server determines whether to communicate the activation success message back to the device. Baum para. 0058.).  
Regarding claim 24, Baum discloses the limitations of claim 23, wherein: the one or more operations to be performed in response to the event comprises communicating one or more instructions to at least one terminal in a set of terminals registered with a service provided by the server (upon determining to send the activate message to the device, the device is considered registered and the product can be sued with internet connectivity for various server-driven services for the product. Baum paras. 0023-0024.); and the set of terminals registered with a service provided by the server comprises the first terminal (the device is part of a network of products which are likewise provisioned and registered. Baum paras. 0022-0023.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 rejected under 35 U.S.C. 103 as being unpatentable over Baum.
Regarding claim 4, Baum discloses the limitations of claim 1, wherein the terminal ID is allocated by [the] server (connectivity device server generates the UDID. Baum para. 0031.).  
Baum does not disclose the allocation of the identifier by the previously recited server.
However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the identifier could have been generated and allocated by any of the management-side or manufacturer-side servers, including the server disclosed by Baum.  Distinguishing between the different servers operated on the manufacturing, or provisioning side of the process can be considered merely a matter of design choice.
 
Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Baum in view of McLaughlin (U.S. Pat. App. Pub. 2015/0222517 A1).
Regarding claim 8, Baum discloses the limitations of claim 1. Baum does not disclose: wherein the parameter information comprises a session identifier (ID), an IP address of the server, and a port number.
However, McLaughlin does disclose: wherein the parameter information comprises a session identifier (ID), an IP address of the server, and a port number (establishing a communication channel by exchanging session ID, IP address and port number. McLaughlin para. 0468.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the provisioning and authentication of devices over the Internet to facilitate access and services of Baum with the exchange of session ID, IP address and port number based upon the teachings of McLaughlin.  The motivation being to exchange connection information by means of a standard protocol between controllers and accessories. McLaughlin para. 0002.
Regarding claim 9, Baum discloses the limitations of claim 1. Baum does not disclose: wherein the parameter information further comprises a seed key, the seed key being used in connection with encrypting data transmitted across the channel.
However, McLaughlin does disclose: wherein the parameter information further comprises a seed key, the seed key being used in connection with encrypting data transmitted across the channel (generation and exchange session-specific encryption keys for use for communication within a pair-verified session. McLaughlin para. 0065.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the provisioning and authentication of devices over the Internet to facilitate access and services of Baum with exchanging seed keys for encryption of communication data based upon the teachings of McLaughlin.  The motivation being securing the communication between devices and configuring the communication session for encrypted communication. McLaughlin para. 0065.

Claims 12-16, 18-21 rejected under 35 U.S.C. 103 as being unpatentable over Baum in view of Bakish (U.S. Pat. App. Pub. 2016/0111091 A1).
Regarding claim 12, Baum discloses the limitations of claim 10. Baum does not disclose: wherein the first terminal comprises one or more sensors that obtain data from which the first terminal determines that the event occurred.
However, Hoffman does disclose: wherein the first terminal comprises one or more sensors that obtain data from which the first terminal determines that the event occurred (terminal enabled with an audio sensor to detect (or determine) voice activity. Bakish para. 0059.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the provisioning and authentication of devices over the Internet to facilitate access and services of Baum with a sensor to obtain data to determine that an event occurred based upon the teachings of Bakish.  The motivation being to reduce the delay and computational burden on terminal devices by off-loading voice recognition algorithm computation and limiting the range of vocabulary required to interpret to a shared server. Bakish para. 0019.
Regarding claim 13, Baum discloses the limitations of claim 10. Baum does not disclose: wherein the event message comprises an event identifier and one or more event conditions.
However, Bakish does disclose: wherein the event message comprises an event identifier and one or more event conditions (an IoT terminal triggering capture and sending of detected voice data to a server. Bakish para. 0022. The transmitted voice data can be interpreted as the recited event identifier. The message includes transmitted voice input and dictionary ID. Bakish para. 0029. The dictionary ID is a string or number or code that is unique for each device to provide parameters to tailoring the dictionary used for a particular device-model. Bakish para. 0024.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the provisioning and authentication of devices over the Internet to facilitate access and services of Baum with an event message comprising an event identifier and event conditions based upon the teachings of Bakish.  The motivation being to reduce the delay and computational burden on terminal devices by off-loading voice recognition algorithm computation and limiting the range of vocabulary required to interpret to a shared server. Bakish para. 0019.
Regarding claim 14, Baum discloses the limitations of claim 10, wherein the server is configured to obtain the event message, to determine one or more control instructions based at least in part on the event corresponding to the event message, and to communicate the one or more control instructions to the first terminal (once the voice data are recognized by the speech module in the remote server, a command code indicate thereof is sent back to the control module of the terminal. Bakish para. 0031.).
  Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the provisioning and authentication of devices over the Internet to facilitate access and services of Baum with receiving by a server an event and determine a control instruction corresponding to the event for the terminal based upon the teachings of Bakish. The motivation being to reduce the delay and computational burden on terminal devices by off-loading voice recognition algorithm computation and limiting the range of vocabulary required to interpret to a shared server and controlling the device by the voice command. Bakish para. 0019. 
Regarding claim 15, Baum in view of Bakish discloses the limitations of claim 14, wherein the first terminal is configured to perform one or more operations corresponding to the one or more control instructions, the first terminal performing the one or more operations in response to obtaining the one or more control instructions from the server (the received command from the server triggers the terminal to operate the terminal device or modify a feature of functionality of the device according to the received command. Bakish para. 0031.).  
Regarding claim 16, Baum discloses the limitations of claim 10. Baum does not disclose: further comprising: a second terminal, wherein the server is configured to obtain the event message, to determine one or more control instructions based at least in part on the event corresponding to the event message, and to communicate the one or more control instructions to the second terminal.
However, Bakish does disclose: further comprising: a second terminal, wherein the server is configured to obtain the event message, to determine one or more control instructions based at least in part on the event corresponding to the event message, and to communicate the one or more control instructions to the second terminal (the server speech module receives transmitted voice input and dictionary ID from multiple control modules of multiple devices for providing control commands to multiple devices. Bakish para. 0021.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the provisioning and authentication of devices over the Internet to facilitate access and services of Baum with receiving by a server events and determining control instructions corresponding to the event for multiple terminals relying of the server functionality based upon the teachings of Bakish. The motivation being to reduce the delay and computational burden on terminal devices by off-loading voice recognition algorithm computation and limiting the range of vocabulary required to interpret to a shared server and controlling the device by the voice command. Bakish para. 0019.
Regarding claim 18, Baum discloses the limitations of claim 17. Baum does not disclose: further comprising: determining, by the one or more processors, that an event occurred; communicating, by the one or more processors, an event message from the terminal to the server, the event message being indicative that an event occurred with respect to the terminal, and the event message being communicated over the channel; obtaining, by the one or more processors, an instruction from the server, the instruction corresponding to one or more operations to be performed in response to the event, wherein the server determines the instruction based at least in part on the event corresponding to the event message; and performing, by the one or more processors, the one or more operations.
However, Bakish does disclose: further comprising: determining, by the one or more processors, that an event occurred (terminal enabled with an audio sensor to detect (or determine) voice activity. Bakish para. 0059.); communicating, by the one or more processors, an event message from the terminal to the server, the event message being indicative that an event occurred with respect to the terminal, and the event message being communicated over the channel (an IoT terminal triggering capture and sending of detected voice data to a server. Bakish para. 0022. The transmitted voice data can be interpreted as the recited event identifier. The message includes transmitted voice input and dictionary ID. Bakish para. 0029. The dictionary ID is a string or number or code that is unique for each device to provide parameters to tailoring the dictionary used for a particular device-model. Bakish para. 0024.); obtaining, by the one or more processors, an instruction from the server, the instruction corresponding to one or more operations to be performed in response to the event, wherein the server determines the instruction based at least in part on the event corresponding to the event message (once the voice data are recognized by the speech module in the remote server, a command code indicate thereof is sent back to the control module of the terminal. Bakish para. 0031.); and performing, by the one or more processors, the one or more operations (the received command from the server triggers the terminal to operate the terminal device or modify a feature of functionality of the device according to the received command. Bakish para. 0031.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the provisioning and authentication of devices over the Internet to facilitate access and services of Baum with receiving by a server events and determining control instructions corresponding to the event for multiple terminals relying of the server functionality based upon the teachings of Bakish. The motivation being to reduce the delay and computational burden on terminal devices by off-loading voice recognition algorithm computation and limiting the range of vocabulary required to interpret to a shared server and controlling the device by the voice command. Bakish para. 0019.
Regarding claim 19, Baum in view of Bakish discloses the limitations of claim 18, wherein the one or more operations include controlling a function of the terminal (the received command from the server triggers the terminal to operate the terminal device or modify a feature of functionality of the device according to the received command. Bakish para. 0031.).  
Regarding claim 20, Baum in view of Bakish discloses the limitations of claim 19, wherein the function comprises one or more of controlling a volume, controlling a brightness, and controlling a playback (voice event of “volume up” is translated to the associated command. Bakish para. 0049.).  
Regarding claim 21, Baum discloses the limitations of claim 17. Baum does not disclose: further comprising: obtaining, by the one or more processors, an event message from the terminal, the event message being indicative that an event occurred with respect to the first terminal, and the event message being communicated over the channel; determining, by the one or more processors, an instruction based at least in part on the event corresponding to the event message, the instruction corresponding to one or more operations to be performed in response to the event, wherein the server determines the instruction based at least in part on the event message; and communicating, by the server, the instruction to the terminal.
However, Bakish does disclose: further comprising: obtaining, by the one or more processors, an event message from the terminal (server receives the voice input and dictionary ID. Bakish paras. 0029-0030.), the event message being indicative that an event occurred with respect to the first terminal, and the event message being communicated over the channel (an IoT terminal triggering capture and sending of detected voice data to a server. Bakish para. 0022. The transmitted voice data can be interpreted as the recited event identifier. The message includes transmitted voice input and dictionary ID. Bakish para. 0029. The dictionary ID is a string or number or code that is unique for each device to provide parameters to tailoring the dictionary used for a particular device-model. Bakish para. 0024.); determining, by the one or more processors, an instruction based at least in part on the event corresponding to the event message, the instruction corresponding to one or more operations to be performed in response to the event, wherein the server determines the instruction based at least in part on the event message (once the voice data are recognized by the speech module in the remote server, a command code indicate thereof is sent back to the control module of the terminal. Bakish para. 0031.); and communicating, by the server, the instruction to the terminal (command code associated with the voice data is sent back to the control module of the terminal. Bakish para. 0031.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the provisioning and authentication of devices over the Internet to facilitate access and services of Baum with receiving by a server events and determining control instructions corresponding to the event for multiple terminals relying of the server functionality based upon the teachings of Bakish. The motivation being to reduce the delay and computational burden on terminal devices by off-loading voice recognition algorithm computation and limiting the range of vocabulary required to interpret to a shared server and controlling the device by the voice command. Bakish para. 0019.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493